 

Exhibit 10.2

 

Non-Employee Director – Restricted Stock

 

WATSON Pharmaceuticals, Inc.

AMENDMENT AND RESTATEMENT OF THE 2001 INCENTIVE AWARD PLAN

NOTICE OF GRANT AND SIGNATURE PAGE

 

Congratulations, you (“Holder”) have been granted an award of restricted shares
of Common Stock of Watson Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), subject to the restrictions imposed under this Notice of Grant and
Signature Page and the Award Agreement (the “Restricted Stock” award).  The
Restricted Stock award is subject to the terms and conditions of the Award
Agreement, and the Amendment and Restatement of The 2001 Incentive Award Plan of
the Company, as amended from time to time (the “Plan”), which are attached
hereto as Exhibit 1-A and 1-B, respectively, and of which this Notice of Grant
and Signature Page is a part.  By signing this Notice of Grant and Signature
Page and the applicable Exhibits, you represent and warrant to the Company that
you have read the Award Agreement, the Plan and the other Exhibits and agree to
be bound by their terms and conditions.  Capitalized terms not otherwise defined
in this Notice of Grant and Signature Page shall be as defined in the Plan, the
Award Agreement and the Exhibits.

 

Subject to the terms and conditions of the Award Agreement, the Plan and the
Exhibits, the terms and conditions of this Restricted Stock award are set forth
below:

 

Holder’s Name: [First Name and Last Name]

 

Total Number of Shares Granted:

 

 

 

 

 

Date of Grant: [Month, Day, Year]

 

 

 

Subject to the terms and restrictions of the Award Agreement, the Plan and the
Exhibits, this Restricted Stock award shall become vested in accordance with the
following schedule:

 

 

 

This Restricted Stock Award Shall Become

 

 

Vested with Respect to the Following

On This Date

 

Number of Shares on Each Date Shown

 

 

 

Month, Day, Year

 

Number

Month, Day, Year

 

Number

Total Shares

 

Total

 

NOTE, schedule does not reflect cumulative vesting.

 

IN WITNESS WHEREOF, the Company has granted this Restricted Stock award, subject
to the terms and conditions set forth herein, on the date of grant specified
above.

 

 

WATSON PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

Allen Chao, Ph.D.,

 

Chairman and Chief Executive Officer

ACCEPTED:

 

 

Note:  This document constitutes the Company’s offer to enter into an agreement
under the terms and conditions set forth herein.  This offer will expire without
further notice at 5 o’clock Pacific Time sixty days after the date of grant of
the Restricted Stock award set forth above, unless this offer is accepted by
Holder by the delivery of this original Notice of Grant and Signature Page, and
the applicable Exhibits, executed by Holder to the Company on or prior to the
offer’s expiration date.


                               GRANT NO:  0000XXXX

 

 

Holder’s Signature

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

Holder’s Taxpayer Identification Number

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1-A

 

AWARD AGREEMENT

 

THIS AWARD AGREEMENT, dated as of the Date of Grant appearing on the Notice of
Grant and Signature Page hereof, is made by and between Watson
Pharmaceuticals, Inc., a Nevada corporation (the “Company”), and the Director
whose name and signature appear on the Notice of Grant and Signature Page hereof
(“Holder”).

 

WHEREAS, the Company wishes to grant to Holder shares of its Common Stock,
pursuant to the terms, conditions and restrictions of the Notice of Grant and
Signature Page, this Agreement and the Amendment and Restatement of The 2001
Incentive Award Plan of Watson Pharmaceuticals, Inc., as amended from time to
time (the terms of which are hereby incorporated by reference and made a part of
this Agreement, the “Plan”); and

 

WHEREAS, it has been determined that it would be to the advantage and best
interest of the Company and its stockholders to grant Holder the Restricted
Stock award as an inducement to enter into or remain in the service of the
Company and as an incentive for increased efforts during such service.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I

ISSUANCE OF RESTRICTED STOCK

 


SECTION 1.1 - ISSUANCE OF RESTRICTED STOCK.  IN CONSIDERATION OF THE RECITALS,
HOLDER’S AGREEMENT TO REMAIN IN THE SERVICE OF THE COMPANY, AND FOR OTHER GOOD
AND VALUABLE CONSIDERATION, THE COMPANY AGREES TO ISSUE TO HOLDER THE SHARES OF
COMMON STOCK SPECIFIED IN THE NOTICE OF GRANT AND SIGNATURE PAGE (THE
“RESTRICTED STOCK”) UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.

 


SECTION 1.2 - CONSIDERATION TO THE COMPANY.  AS PARTIAL CONSIDERATION FOR THE
ISSUANCE OF THE RESTRICTED STOCK BY THE COMPANY, HOLDER AGREES TO RENDER
FAITHFUL AND EFFICIENT SERVICES AS A DIRECTOR OF THE COMPANY.  NOTHING IN THIS
AGREEMENT OR IN THE PLAN SHALL CONFER UPON HOLDER ANY RIGHT TO CONTINUE AS A
DIRECTOR OF THE COMPANY.


 


SECTION 1.3 - ADJUSTMENTS IN RESTRICTED STOCK.  THE ADMINISTRATOR MAY ADJUST THE
RESTRICTED STOCK IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.3 OF THE PLAN.


 

ARTICLE II

RESTRICTIONS

 


SECTION 2.1 - FORFEITURE OF RESTRICTED STOCK.  IN THE EVENT OF HOLDER’S
TERMINATION OF DIRECTORSHIP, THE RESTRICTED STOCK (INCLUDING, WITHOUT
LIMITATION, ANY CASH, SECURITIES OR OTHER PROPERTY SUBJECT TO SECTION 2.5) AS OF
THE DATE OF THE TERMINATION OF DIRECTORSHIP SHALL THEREUPON BE FORFEITED AND
SURRENDERED BY HOLDER AND TRANSFERRED AND DELIVERED BY HOLDER TO THE COMPANY FOR
NO CONSIDERATION (THE “FORFEITURE RESTRICTION”).  FOR PURPOSES OF THIS
AGREEMENT, THE “RESTRICTIONS” SHALL MEAN THE FORFEITURE RESTRICTION AND THE
RESTRICTIONS ON SALE OR OTHER TRANSFER OF THE RESTRICTED STOCK AND OTHER
RESTRICTIONS AS SET FORTH IN THIS ARTICLE II.

 

1

--------------------------------------------------------------------------------


 


SECTION 2.2 - TRANSFERABILITY OF THE RESTRICTED STOCK; ESCROW.


 


(A)                                  EXCEPT AS PROVIDED HEREIN, HOLDER (AND
HOLDER’S LEGAL REPRESENTATIVE) SHALL NOT SELL, EXCHANGE, TRANSFER, ALIENATE,
HYPOTHECATE, PLEDGE, ENCUMBER OR ASSIGN THE RESTRICTED STOCK SUBJECT TO THE
FORFEITURE RESTRICTION, OR ANY INTEREST OR RIGHT WITH RESPECT THERETO.  NEITHER
THE RESTRICTED STOCK SUBJECT TO THE FORFEITURE RESTRICTION NOR ANY INTEREST OR
RIGHT THEREIN OR PART THEREOF SHALL BE LIABLE FOR THE DEBTS, CONTRACTS, OR
ENGAGEMENTS OF HOLDER OR HIS SUCCESSORS IN INTEREST OR SHALL BE SUBJECT TO
DISPOSITION BY TRANSFER, ALIENATION, ANTICIPATION, PLEDGE, ENCUMBRANCE,
ASSIGNMENT OR ANY OTHER MEANS WHETHER SUCH DISPOSITION BE VOLUNTARY OR
INVOLUNTARY OR BY OPERATION OF LAW BY JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT OR
ANY OTHER LEGAL OR EQUITABLE PROCEEDINGS (INCLUDING BANKRUPTCY) AND ANY
ATTEMPTED DISPOSITION THEREOF SHALL BE NULL AND VOID AND OF NO EFFECT; PROVIDED,
HOWEVER, THAT, THIS SECTION 2.2(A) SHALL NOT PREVENT TRANSFERS BY WILL OR BY THE
APPLICABLE LAWS OF DESCENT AND DISTRIBUTION OR, SUBJECT TO THE CONSENT OF THE
ADMINISTRATOR, PURSUANT TO A DRO.


 


(B)                                 HOLDER HEREBY AUTHORIZES AND DIRECTS THE
SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON DESIGNATED BY THE COMPANY, TO
TRANSFER THE RESTRICTED STOCK UPON FORFEITURE AND SURRENDER PURSUANT TO THE
FORFEITURE RESTRICTION PURSUANT TO SECTION 2.1 FROM HOLDER (OR HOLDER’S LEGAL
REPRESENTATIVE) TO THE COMPANY.


 


(C)                                  TO ENSURE THE AVAILABILITY FOR DELIVERY OF
HOLDER’S RESTRICTED STOCK UPON FORFEITURE AND SURRENDER OF THE RESTRICTED STOCK
BY HOLDER AND TRANSFER OF THE RESTRICTED STOCK TO THE COMPANY PURSUANT TO THE
FORFEITURE RESTRICTION UNDER SECTION 2.1, HOLDER HEREBY APPOINTS THE SECRETARY
OF THE COMPANY, OR ANY OTHER PERSON DESIGNATED BY THE COMPANY AS ESCROW AGENT,
AS HOLDER’S ATTORNEY-IN-FACT TO ASSIGN AND TRANSFER UNTO THE COMPANY, SUCH
RESTRICTED STOCK PURSUANT TO THE FORFEITURE RESTRICTION AND SHALL, UPON
EXECUTION OF THIS AGREEMENT, EXECUTE, DELIVER AND DEPOSIT WITH THE SECRETARY OF
THE COMPANY, OR SUCH OTHER PERSON DESIGNATED BY THE COMPANY, THE SHARE
CERTIFICATE(S) REPRESENTING THE RESTRICTED STOCK (OR SUCH ACCOUNT OR OTHER
EVIDENCE REPRESENTING THE ISSUANCE OF THE RESTRICTED STOCK TO HOLDER), TOGETHER
WITH THE ASSIGNMENT SEPARATE FROM CERTIFICATE DULY ENDORSED IN BLANK, ATTACHED
AS EXHIBIT ”1-C” HERETO, AND THE JOINT ESCROW INSTRUCTIONS OF THE COMPANY AND
HOLDER ATTACHED AS EXHIBIT ”1-D” HERETO.  THE RESTRICTED STOCK AND ASSIGNMENT
SEPARATE FROM CERTIFICATE SHALL BE HELD BY THE SECRETARY (OR OTHER ESCROW AGENT)
IN ESCROW, PURSUANT TO JOINT ESCROW INSTRUCTIONS, UNTIL THE RESTRICTED STOCK IS
TRANSFERRED TO THE COMPANY PURSUANT TO THE FORFEITURE RESTRICTION AS PROVIDED IN
SECTION 2.1, UNTIL SUCH RESTRICTED STOCK (OR PORTION THEREOF) IS NO LONGER
SUBJECT TO THE RESTRICTIONS, OR UNTIL SUCH TIME AS THIS AGREEMENT NO LONGER IS
IN EFFECT.  AT SUCH TIME AS THE RESTRICTIONS LAPSE AS TO SOME OR ALL OF THE
RESTRICTED STOCK, THE SECRETARY (OR OTHER ESCROW AGENT) SHALL PROMPTLY DELIVER
TO HOLDER (OR HOLDER’S LEGAL REPRESENTATIVE) THE CERTIFICATE OR CERTIFICATES (OR
SUCH ACCOUNT OR OTHER EVIDENCE) REPRESENTING THE RESTRICTED STOCK THAT IS NO
LONGER SUBJECT TO THE RESTRICTIONS IN THE SECRETARY’S (OR OTHER ESCROW AGENT’S)
POSSESSION BELONGING TO HOLDER AND AT SUCH TIME AS THERE ARE NO LONGER ANY
RESTRICTED STOCK THAT IS SUBJECT TO THE RESTRICTIONS, THE SECRETARY (OR OTHER
ESCROW AGENT) SHALL PROMPTLY DELIVER TO HOLDER (OR HOLDER’S LEGAL
REPRESENTATIVE) THE CERTIFICATE OR CERTIFICATES (OR SUCH ACCOUNT OR OTHER
EVIDENCE) REPRESENTING ANY REMAINING RESTRICTED STOCK IN THE ESCROW AGENT’S
POSSESSION BELONGING TO HOLDER, AND THE SECRETARY (OR OTHER ESCROW AGENT) SHALL
BE DISCHARGED OF ALL FURTHER OBLIGATIONS HEREUNDER.


 


(D)                                 THE SECRETARY, OR OTHER ESCROW AGENT, SHALL
NOT BE LIABLE FOR ANY ACT HE OR SHE MAY DO OR OMIT TO DO WITH RESPECT TO HOLDING
THE RESTRICTED STOCK IN ESCROW AND WHILE ACTING IN GOOD FAITH AND IN THE
EXERCISE OF HIS JUDGMENT.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.3 - LEGEND.  THE SHARE CERTIFICATE(S) EVIDENCING THE RESTRICTED STOCK
ISSUED HEREUNDER (OR SUCH ACCOUNT OR OTHER EVIDENCE REPRESENTING THE RESTRICTED
STOCK ISSUED HEREUNDER) SHALL BE ENDORSED WITH THE FOLLOWING LEGEND (IN ADDITION
TO ANY LEGEND REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS):


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND FORFEITURE RESTRICTIONS HELD BY THE ISSUER AS SET
FORTH IN A NOTICE OF GRANT AND SIGNATURE PAGE AND AWARD AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE ISSUER.  SUCH TRANSFER RESTRICTIONS AND FORFEITURE RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THIS RESTRICTED STOCK.

 


SECTION 2.4 - LAPSE OF RESTRICTIONS.


 


(A)                                  AS OF THE DATE OF ISSUANCE UNDER
SECTION 1.1, ALL OF THE RESTRICTED STOCK SHALL BE SUBJECT TO THE RESTRICTIONS. 
SUBJECT TO SECTION 2.1 AND THE TERMS AND CONDITIONS OF THE PLAN, THE
RESTRICTIONS SHALL LAPSE AS TO THE NUMBER OF SHARES OF RESTRICTED STOCK
SPECIFIED IN THE NOTICE OF GRANT AND SIGNATURE PAGE, ON THE DATE OR DATES, OR
UPON SATISFACTION OF THE CONDITION OR CONDITIONS, SPECIFIED THEREIN.


 


(B)                                 UPON THE LAPSE OF THE RESTRICTIONS ON THE
RESTRICTED STOCK (OR PORTION THEREOF), THE COMPANY AND THE ESCROW AGENT SHALL
CAUSE NEW CERTIFICATES TO BE ISSUED WITH RESPECT TO SUCH RESTRICTED STOCK AND
DELIVERED TO HOLDER OR HIS LEGAL REPRESENTATIVE, FREE FROM THE LEGEND PROVIDED
FOR IN SECTION 2.3 AND OF ANY OF THE OTHER RESTRICTIONS.  AT SUCH TIME, THE
COMPANY SHALL ALSO DELIVER ALL OTHER SECURITIES AND PROPERTY HELD IN ESCROW
PURSUANT TO SECTIONS 2.2 AND 2.5 IN RESPECT OF THE NUMBER OF SHARES OF COMMON
STOCK AS TO WHICH THE RESTRICTIONS HAVE THEN LAPSED.  NOTWITHSTANDING THE
FOREGOING, NO SUCH NEW CERTIFICATE SHALL BE DELIVERED TO HOLDER OR HIS LEGAL
REPRESENTATIVE UNLESS AND UNTIL HOLDER OR HIS LEGAL REPRESENTATIVE SHALL HAVE
PAID TO THE COMPANY IN CASH THE FULL AMOUNT OF ALL FEDERAL, STATE AND LOCAL
WITHHOLDING AND EMPLOYMENT TAXES APPLICABLE TO THE TAXABLE INCOME AND WAGES OF
HOLDER RESULTING FROM THE AWARD OF THE RESTRICTED STOCK OR THE LAPSE OF THE
RESTRICTIONS, OR HOLDER HAS OTHERWISE PROVIDED FOR THE TAX WITHHOLDING REQUIRED
WITH RESPECT TO THE ISSUANCE, VESTING OR PAYMENT PURSUANT TO THIS RESTRICTED
STOCK AWARD IN ACCORDANCE WITH SECTION 3.7.


 


SECTION 2.5 - RESTRICTIONS ON DISTRIBUTIONS, ETC.  IN THE EVENT THAT ANY
DIVIDEND OR OTHER DISTRIBUTION (INCLUDING ORDINARY CASH DIVIDENDS, AND WHETHER
IN THE FORM OF COMMON STOCK, OTHER SECURITIES, OR OTHER PROPERTY), OR OTHER
DISTRIBUTION BY REASON OF ANY RECAPITALIZATION, RECLASSIFICATION, STOCK SPLIT,
REVERSE STOCK SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-OFF, SPIN-OFF,
COMBINATION, REPURCHASE, LIQUIDATION, DISSOLUTION, OR SALE, TRANSFER, EXCHANGE
OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY,
OR EXCHANGE OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, OR ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE COMMON STOCK OR OTHER SECURITIES OF THE
COMPANY, OR OTHER SIMILAR TRANSACTION OR EVENT, IS PAID, ISSUED, EXCHANGED OR
DISTRIBUTED IN RESPECT OF RESTRICTED STOCK, SUCH NEW OR ADDITIONAL OR DIFFERENT
SHARES OR SECURITIES OR PROPERTY (INCLUDING CASH) WHICH ARE ATTRIBUTABLE TO
HOLDER IN HIS CAPACITY AS THE OWNER OF THE RESTRICTED STOCK THEN SUBJECT TO
RESTRICTIONS, SHALL BE CONSIDERED TO BE RESTRICTED STOCK AND SHALL BE SUBJECT TO
ALL OF THE RESTRICTIONS, UNLESS THE ADMINISTRATOR SHALL, IN ITS DISCRETION,
OTHERWISE PROVIDE.


 

ARTICLE III

OTHER PROVISIONS

 

Section 3.1 - Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith, to interpret, amend or revoke any such rules and to amend this
Agreement

 

3

--------------------------------------------------------------------------------


 

provided that the rights or obligations of Holder are not affected adversely. 
All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Holder, the Company
and all other interested persons.  No member of the Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Restricted Stock award.

 


SECTION 3.2 - CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES.  THE RESTRICTED
STOCK MAY BE EITHER PREVIOUSLY AUTHORIZED BUT UNISSUED SHARES OR ISSUED SHARES
WHICH HAVE THEN BEEN REACQUIRED BY THE COMPANY.  SUCH SHARES SHALL BE FULLY PAID
AND NONASSESSABLE.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY
CERTIFICATE OR CERTIFICATES (OR ANY ACCOUNT OR OTHER EVIDENCE REPRESENTING
ISSUANCE) FOR SHARES OF COMMON STOCK OR OTHER CASH, STOCK OR OTHER PROPERTY
PURSUANT TO THIS AGREEMENT PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING
CONDITIONS:


 


(A)                                  THE ADMISSION OF SUCH SHARES TO LISTING ON
ALL STOCK EXCHANGES ON WHICH SUCH CLASS OF STOCK IS THEN LISTED, IF APPLICABLE;
AND


 


(B)                                 THE COMPLETION OF ANY REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES UNDER ANY STATE OR FEDERAL LAW OR UNDER RULINGS OR
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR OF ANY OTHER
GOVERNMENTAL REGULATORY BODY, IF APPLICABLE, OR THE RECEIPT OF FURTHER
REPRESENTATIONS FROM HOLDER AS TO INVESTMENT INTENT OR COMPLETION OF OTHER
ACTIONS NECESSARY TO PERFECT EXEMPTIONS, AS THE ADMINISTRATOR SHALL, IN ITS
ABSOLUTE DISCRETION, DEEM NECESSARY OR ADVISABLE; AND


 


(C)                                  THE OBTAINING OF ANY APPROVAL OR OTHER
CLEARANCE FROM ANY STATE OR FEDERAL GOVERNMENTAL AGENCY WHICH THE ADMINISTRATOR
SHALL, IN ITS ABSOLUTE DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE; AND


 


(D)                                 THE LAPSE OF SUCH REASONABLE PERIOD OF TIME
AS THE ADMINISTRATOR MAY FROM TIME TO TIME ESTABLISH FOR REASONS OF
ADMINISTRATIVE CONVENIENCE; AND


 


(E)                                  THE RECEIPT BY THE COMPANY OF PAYMENT OF
ANY APPLICABLE WITHHOLDING TAX IN ACCORDANCE WITH SECTION 3.7.


 


SECTION 3.3 - RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED HEREIN
(INCLUDING IN SECTION 2.5), UPON THE DELIVERY OF RESTRICTED STOCK TO THE
SECRETARY OR SUCH OTHER ESCROW HOLDER AS THE ADMINISTRATOR MAY APPOINT, HOLDER
SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE RESTRICTED STOCK,
INCLUDING THE RIGHT TO VOTE THE RESTRICTED STOCK AND THE RIGHT TO RECEIVE ALL
DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE WITH RESPECT TO THE RESTRICTED
STOCK, SUBJECT TO SECTION 2.5.


 

Section 3.4 - Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to Holder shall be addressed to him at the address given
beneath his signature hereto.  By a notice given pursuant to this Section 3.4,
either party may hereafter designate a different address for notices to be given
to him.  Any notice which is required to be given to Holder shall, if Holder is
then deceased, be given to Holder’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 3.4.  Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

Section 3.5 - Titles and Construction.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.  This Agreement shall be

 

4

--------------------------------------------------------------------------------


 

administered, interpreted and enforced under the internal laws of the State of
California, without regard to conflicts of laws thereof.

 


SECTION 3.6 - CONFORMITY TO SECURITIES LAWS.  HOLDER ACKNOWLEDGES THAT THE PLAN
AND THIS AGREEMENT ARE INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH ALL
PROVISIONS OF ALL APPLICABLE FEDERAL AND STATE LAWS, RULES AND REGULATIONS
(INCLUDING, BUT NOT LIMITED TO THE SECURITIES ACT AND THE EXCHANGE ACT AND ANY
AND ALL REGULATIONS AND RULES PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION THEREUNDER, INCLUDING WITHOUT LIMITATION THE APPLICABLE EXEMPTIVE
CONDITIONS OF RULE 16B-3) AND TO SUCH APPROVALS BY ANY LISTING, REGULATORY OR
OTHER GOVERNMENTAL AUTHORITY AS MAY, IN THE OPINION OF COUNSEL FOR THE COMPANY,
BE NECESSARY OR ADVISABLE IN CONNECTION THEREWITH.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE PLAN SHALL BE ADMINISTERED, AND THE RESTRICTED STOCK
ARE GRANTED, ONLY IN SUCH A MANNER AS TO CONFORM TO SUCH LAWS, RULES AND
REGULATIONS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN, THIS
AGREEMENT AND THE RESTRICTED STOCK SHALL BE DEEMED AMENDED TO THE EXTENT
NECESSARY TO CONFORM TO SUCH LAWS, RULES AND REGULATIONS.


 


SECTION 3.7 - TAX WITHHOLDING.  THE COMPANY SHALL BE ENTITLED TO REQUIRE PAYMENT
IN CASH OR DEDUCTION FROM THE SHARES OF COMMON STOCK ISSUED UNDER THIS
RESTRICTED STOCK AWARD OR OTHER COMPENSATION PAYABLE TO HOLDER OF ANY SUMS
REQUIRED BY FEDERAL, STATE OR LOCAL TAX LAW TO BE WITHHELD WITH RESPECT TO THE
ISSUANCE, VESTING OR PAYMENT PURSUANT TO THIS RESTRICTED STOCK AWARD.  EXCEPT AS
OTHERWISE PROVIDED BY THE ADMINISTRATOR IN ITS DISCRETION, IN SATISFACTION OF
THE FOREGOING REQUIREMENT, THE COMPANY SHALL WITHHOLD SHARES OF COMMON STOCK
ISSUED UNDER THIS RESTRICTED STOCK AWARD AND HOLDER HEREBY ELECTS TO TRANSFER
AND DELIVER TO THE COMPANY SUCH SHARES OF COMMON STOCK HAVING A FAIR MARKET
VALUE EQUAL TO THE SUMS REQUIRED TO BE WITHHELD.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN AND THIS AGREEMENT, THE SHARES OF COMMON STOCK WHICH MAY
BE WITHHELD WITH RESPECT TO THE ISSUANCE, VESTING OR PAYMENT UNDER THIS
RESTRICTED STOCK AWARD IN ORDER TO SATISFY HOLDER’S FEDERAL AND STATE INCOME
TAXES AND PAYROLL TAX LIABILITIES WITH RESPECT TO THE ISSUANCE, VESTING OR
PAYMENT UNDER THIS RESTRICTED STOCK AWARD SHALL BE LIMITED TO THE NUMBER OF
SHARES WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF WITHHOLDING EQUAL TO THE
AGGREGATE AMOUNT OF SUCH LIABILITIES BASED ON THE MINIMUM STATUTORY WITHHOLDING
RATES FOR FEDERAL AND STATE INCOME TAX AND PAYROLL TAX PURPOSES THAT ARE
APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME.


 

ARTICLE IV

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below.  The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.  All
capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Plan.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 1-B

 

AMENDMENT AND RESTATEMENT OF 2001 INCENTIVE AWARD PLAN

 

--------------------------------------------------------------------------------


 

EXHIBIT 1-C

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

The undersigned,                                          , hereby assigns and
transfers to Watson Pharmaceuticals, Inc., a Nevada corporation, (the
“Company”), or its assignee,                                          
(                     ) shares of the Common Stock, par value $0.0033 per share,
of the Company, standing in my name on the books of said corporation represented
by Certificate No.           herewith (or represented by Account No.        
with                          ) and do hereby irrevocably constitute and appoint
                                          to transfer the said stock on the
books of the within named corporation with full power of substitution in the
premises.

 

This Assignment may be used only in accordance with the Notice of Grant and
Signature Page and Award Agreement between the Company and
                                          dated as of
                                  ,            .

 

 

 

 

 

 

Name

 

 

 

Date:

 

 

 

 

INSTRUCTIONS:  Please do not fill in any blanks other than the signature line.
 The purpose of this assignment is to enable the Company to transfer the shares
of Restricted Stock subject to forfeiture and surrender under the Forfeiture
Restriction of, or subject to tax withholding under, the Notice of Grant and
Signature Page and Award Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1-D

 

JOINT ESCROW INSTRUCTIONS

 

[                                 , 2005]

 

Watson Pharmaceuticals, Inc.

311 Bonnie Circle

Corona, CA 92880
Attn:  Corporate Controller

 

Re:                               Joint Escrow Instructions

 

Dear                              :

 

As Escrow Agent for both Watson Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), and the undersigned Holder of Restricted Stock of the Company
(“Holder”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Notice of Grant and
Signature Page and Award Agreement, dated as of
                                  (the “Agreement”), between the Company and
                                     , in accordance with the following
instructions:

 

1.                                       In the event of the forfeiture and
surrender of the shares of Restricted Stock by Holder pursuant to the Forfeiture
Restriction, or tax withholding, the Company shall give you a written notice
specifying the number of shares of Restricted Stock or other securities to be
transferred and delivered to the Company.  Holder and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

 

2.                                       At the closing, you are directed (a) to
date the stock assignments necessary for the transfer in question, (b) to fill
in the number of shares being transferred and (c) to deliver the same, together
with the certificate (or the account or other evidence) representing the shares
of stock to be transferred, to the Company.

 

3.                                       Holder irrevocably authorizes the
Company to deposit with you any certificates evidencing shares of stock to be
held by you hereunder and any additions and substitutions to said shares as
defined in the Agreement.  Holder does hereby irrevocably constitute and appoint
you as Holder’s attorney-in-fact and agent for the term of this escrow to
execute with respect to such securities all documents necessary or appropriate
to make such securities negotiable and to complete any transaction herein
contemplated, including, but not limited to, the filing with any applicable
state authority of any required applications for consent to, or notice of
transfer of, the securities.  Subject to the provisions of this paragraph 3 and
the Agreement, Holder shall exercise all rights and privileges of a stockholder
of the Company while the stock is held by you.

 

4.                                       You will deliver to Holder a
certificate or certificates representing so many shares of stock or other
securities as are not then subject to the Restrictions, or tax withholding.

 

5.                                       If at the time of termination of this
escrow you should have in your possession any documents, securities, or other
property belonging to Holder, you shall deliver all of the same to Holder and
shall be discharged of all further obligations hereunder.

 

6.                                       Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

--------------------------------------------------------------------------------


 

7.                                       You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties.  You shall not be personally liable for any act you
may do or omit to do hereunder as Escrow Agent or as attorney-in-fact for Holder
while acting in good faith, and any act done or omitted by you pursuant to the
advice of your own attorneys shall be conclusive evidence of such good faith.

 

8.                                       You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law,
and are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court.  In case you obey or comply with any such order, judgment
or decree, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

 

9.                                       You shall not be liable in any respect
on account of the identity, authorities or rights of the parties executing or
delivering or purporting to execute or deliver the Agreement or any documents or
papers deposited or called for hereunder.

 

10.                                 You shall not be liable for the expiration
of any rights under any applicable state, federal or local statute of
limitations or similar statute or regulation with respect to these Joint Escrow
Instructions or any documents deposited with you.

 

11.                                 You shall be entitled to employ such legal
counsel and other experts as you may deem necessary properly to advise you in
connection with your obligations hereunder, may rely upon the advice of such
counsel and may pay such counsel reasonable compensation therefor.

 

12.                                 Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be an officer or agent of the
Company or if you shall resign by written notice to each party.  In the event of
any such termination, the Company shall appoint a successor Escrow Agent.

 

13.                                 If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or obligations in
respect hereto, the necessary parties hereto shall join in furnishing such
instruments.

 

14.                                 It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the securities held by you hereunder, you are authorized and
directed to retain in your possession without liability to anyone all or any
part of said securities until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but you shall be under no duty
whatsoever to institute or defend any such proceedings.

 

15.                                 Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in the United States Post Office, by registered or
certified mail with postage and fees prepaid, addressed to each of the other
parties thereunto entitled at the following addresses or at such other addresses
as a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto.

 

--------------------------------------------------------------------------------


 

If to the Company to:

 

Watson Pharmaceuticals, Inc.

 

 

311 Bonnie Circle

 

 

Corona, CA 92880

 

 

Attention: Corporate Secretary

 

 

 

If to Holder to:

 

[Name]

 

 

[Address]

 

 

 

If to the Escrow Agent to:

 

Watson Pharmaceuticals, Inc.

 

 

311 Bonnie Circle

 

 

Corona, CA 92880

 

 

Attention: Corporate Controller

 

16.                                 By signing these Joint Escrow Instructions,
you become a party hereto only for the purpose of said Joint Escrow
Instructions; you do not become a party to the Agreement.

 

17.                                 This instrument shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns.

 

18.                                 These Joint Escrow Instructions shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California (without giving effect to the conflicts of law principles
thereof).

 

 

WATSON PHARMACEUTICALS, INC.,

 

a Nevada corporation

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

HOLDER

 

 

 

 

 

 

Name

 

 

 

 

 

ESCROW AGENT

 

 

 

 

 

 

[Name]

 

 

 

[Title]

 

 

 

--------------------------------------------------------------------------------

 